 1
                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   PHILIP ORAN DODSON,                          Case No. 2:19-cv-04706-FLA
12                             Appellant,
                                                  BK Case No: 9:19-bk-10019-DS
13                    v.
14                                                   ORDER DISMISSING APPEAL
     NEVERS, PALAZZO, PACKARD,
15   WILDERMUTH, & WYNNER PC,
16                             Appellee.
17
18
19                                          RULING
20         The court dismisses Appellant Philip Oran Dodson’s (“Dodson” or
21   “Appellant”) bankruptcy action in Case No. 2:19-cv-04706-FLA (“Case 19-4706”)
22   with prejudice for failure to prosecute and for failure to demonstrate this action should
23   not be dismissed as duplicative of the bankruptcy action in Case No. 2:19-cv-06165-
24   VAP (“Case 19-6165”).
25                                      BACKGROUND
26         This appeal arises in connection with Appellant Philip Oran Dodson’s
27   (“Dodson” or “Appellant”) bankruptcy action in the United States Bankruptcy Court
28   for the Central District of California, Case No. 9:19-bk-10019-DS (the “Bankruptcy

                                                 1
 1   Action” or “Case 19-bk-10019”). On May 15, 2019, the Honorable Deborah J.
 2   Saltzman issued an order (the “Bankruptcy Order”) denying Appellant’s Motion to
 3   Avoid Lien against Appellee Nevers, Palazzo, Pickard, Wildemuth & Wynner, PC
 4   (“NPPWW” or “Appellee”). Case 19-bk-10019 Dkt. 60. On May 28, 2019,
 5   Appellant submitted a Notice of Appeal and Statement of Election to U.S. District
 6   Court, and the appeal was assigned to the Honorable Virginia A. Phillips as Case 19-
 7   4706. Case 19-bk-10019 Dkt. 64, 66; Case 19-4706 Dkt. 1-3.
 8         On July 17, 2019, Appellant filed a second Notice of Appeal and Statement of
 9   Election regarding the Bankruptcy Order, and the second action was assigned to the
10   Honorable Dale S. Fischer as Case 19-6165. Both Case 19-4706 and Case 19-6165
11   involve the same Bankruptcy Order, issues, and parties. Compare Case 19-bk-10019
12   Dkt. 70 at 1-2 with id. Dkt. 90 at 1. On August 29, 2019, the court related Case 19-
13   4706 and Case 19-6165 and transferred Case 19-6165 to Judge Phillips for all further
14   proceedings.
15         Appellant filed a Motion to Consolidate Case 19-4706 with Case 19-6165 on
16   September 2, 2019. Case 19-6165 Dkt. 10. Appellant only filed this motion in Case
17   19-6165 and did not file the motion in Case 19-4706, which was the earlier-filed case.
18   On September 12, 2019, the court struck Appellant’s Motion to Consolidate for
19   deficiencies in the Notice. Case 19-6165 Dkt. 11, 14. Appellant did not re-file the
20   Motion to Consolidate and these two actions remain separate.
21         On September 17, 2019, Appellee filed a Motion to Dismiss in Case 19-6165,
22   requesting the court dismiss the appeal as moot and for Appellant’s failure to
23   prosecute the appeal. Case 19-6165 Dkt. 17. Appellee did not file this motion or any
24   similar motion in Case 19-4706. Appellant did not file an opposition. Judge Phillips
25   granted Appellee’s Motion to Dismiss on October 11, 2019, dismissed Case 19-6165,
26   and entered Judgment against Appellant Dodson, finding he had failed to prosecute
27   the appeal. Case 19-6165 Dkt. 19, 20. Appellant appealed the Judgment on
28

                                                2
 1   November 14, 2019 to the Ninth Circuit, and the appeal of the dismissal was given
 2   case number 19-56325 (“9th Cir. Case 19-56325”).
 3         On September 22, 2020, Judge Phillips issued a minute order in this action,
 4   Case 19-4706, noting Appellant failed to file a transcript of the relevant portions of
 5   the proceedings in the Bankruptcy Action or a certificate stating the Appellant is not
 6   ordering a transcript. Case 19-4706 Dkt. 9. The court ordered Appellant to show
 7   cause in writing, on or before September 29, 2020, why this appeal should not be
 8   dismissed for lack of prosecution, adding that no further response to the order to show
 9   cause was necessary if the required action was taken. Id. Appellant filed a copy of
10   the transcript on September 28, 2020, and the court did not take any further action on
11   the September 22, 2020 Order to Show Cause. Case 19-4706 Dkt. 11.
12         Case 19-4706 was transferred to this court on January 5, 2021. Case 19-4706
13   Dkt. 14. On March 17, 2021, the court ordered Appellant to show cause in writing
14   (“OSC”) why this appeal should not be dismissed for failure to prosecute and as
15   duplicative of the appeal in Case 19-6165. Dkt. 15. Appellant filed a response to the
16   OSC on April 1, 2021, requesting the court stay its proceedings pending determination
17   of the appeal pending before the Ninth Circuit in 9th Cir. Case 19-56325 and arguing
18   that a determination by the Ninth Circuit may resolve all issues pending before this
19   court or may significantly reduce the issues to be determined by this court. Dkt. 16.
20         The Ninth Circuit affirmed the dismissal of Case 19-6165 on April 28, 2021
21   and issued its Mandate on May 20, 2021. 9th Cir. Case 19-56325 Dkts. 27-28.
22                                        DISCUSSION
23         The action before the court, Case 19-4706, involves the same parties, same
24   issues, and the same Bankruptcy Order as Case 19-6165. Judge Phillips dismissed
25   Case 19-6165 on October 11, 2019 for failure to prosecute, and the dismissal was
26   affirmed by the Ninth Circuit on May 20, 2011. 9th Cir. Case 19-56325 Dkts. 27-28.
27           If the plaintiff fails to prosecute or to comply with these rules or a
28           court order, a defendant may move to dismiss the action or any

                                                 3
 1           claim against it. Unless the dismissal order states otherwise, a
 2           dismissal under this subdivision (b) and any dismissal not under this
 3           rule--except one for lack of jurisdiction, improper venue, or failure
 4           to join a party under Rule 19--operates as an adjudication on the
 5           merits.
 6   Fed. R. Civ. P. 41(b) (Involuntary Dismissal). Federal trial courts have undisputable
 7   authority to dismiss actions with prejudice for a plaintiff or appellant’s failure to
 8   prosecute. Link v. Wabash R. Co., 370 U.S. 626, 629 (1962).
 9         Judge Phillips’ October 11, 2019 order states:
10           Debtor has failed to file his Designation of Record and Statement of
11           Issues on Appeal within the requisite time period and has otherwise
12           failed to prosecute the current appeal. Accordingly, the Court
13           dismisses Debtor’s appeal.
14           The Court need not address Appellee’s arguments regarding
15           mootness because Debtor’s failure to prosecute this appeal is
16           dispositive.
17   Case 19-6165 Dkt. 20.
18         As the October 11, 2019 Order does not state it is without prejudice or that it
19   does not operate as an adjudication on the merits, the Order constitutes a final
20   determination on the merits of the issues involved in the appeal. Accordingly, it
21   would be improper for the action to allow the appeal to proceed in Case 19-4706
22   before this court. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505-
23   06 (holding the effect of the “adjudication upon the merits” default provision of Rule
24   41(b), unlike a dismissal “without prejudice” bars the refiling of the same claim in the
25   same court).
26         In his response to the OSC, Appellant requested the court stay its proceedings
27   pending determination of the matter before the Ninth Circuit “as a determination by
28   the Ninth Circuit may resolve all issues pending before this court or may significantly

                                                  4
 1   reduce the issues to be determined by This Court.” Dkt. 16 at 4. Appellant has not
 2   filed any documents in Case 19-4706 since the Ninth Circuit issued its ruling on April
 3   28, 2021.
 4           Appellant did not address this court’s question regarding why the court should
 5   not dismiss this action as duplicative of Case 19-6165 and the related appeal or
 6   offered any legal authority to support the proposition that an appeal regarding the
 7   same parties, same issues, and same court order may be properly before the court in
 8   two different actions. Accordingly, the court finds the October 11, 2019 Order, as
 9   affirmed by the Ninth Circuit, is dispositive of the issues before the court in Case 19-
10   4706.
11           Furthermore, Appellant’s lack of prosecution of this action constitutes
12   independent grounds to dismiss this appeal. Although this action has been pending in
13   this court for two years, Appellant has not filed any papers since filing a Designation
14   of Record on Appeal and Transcript Order on September 28, 2020, aside from his
15   response to the OSC. See Case 19-4706 Dkts. 10-11, 16. Despite requesting the court
16   stay this action pending the Ninth Circuit’s ruling in 9th Cir. Case 19-56325,
17   Appellant did not file notice of the Ninth Circuit’s ruling or provide any indication
18   that he intends to litigate this action diligently. See Fed. R. Civ. P. 41(b). The court,
19   therefore, exercises its authority to dismiss this action on this additional basis. See
20   Link, 370 U.S. at 629.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 5
